DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a discharge portion provided in front of the main body to discharge the suctioned air in the machine room” in lines 15-16; which limitation is indefinite as it is unclear what the limitation is referring to. 
I.	is the suctioned air being in the machine room via the discharge portion? or
II.	is the “suctioned air in the machine room” being discharged via the discharge portion?
It is uncertain.

Applicant is encouraged to amend the limitation above to recite “a discharge portion provided in front of the main body to discharge the suctioned air from the machine room”.

Claim(s) 2-20 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 9-10, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Jeong (US 7987684 B2) and Rand (US 7062936 B2).

Regarding claim 1:
Robert discloses an under counter type refrigerator (Fig. 1-4. [Note: The refrigerator being an under counter type is considered an intended use limitation. See Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQe2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")]. Lastly, the refrigerator of Robert can clearly be provided under a counter), capable of being installed in at least one or more storage spaces of a plurality of storage spaces in a kitchen furniture provided with a main body having a first width (W1) in a left and right direction, which is greater than a second width (W2) in a front and rear direction or a third width (W3) in a vertical direction, and the plurality of storage spaces arranged in the left and right direction (the phrase “capable of being installed in … and right direction” is a statement of intended use. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il.), the under counter type refrigerator comprising: 
a main body #20 defining at least one storage compartment #36; 
an evaporator #38 to generate cool air to be supplied to the at least one storage compartments; 
and a machine room #48 provided at a lower portion of the main body (best seen in Fig. 3) to define an installation space in which a compressor #74 and a condenser #62 are provided (see Fig. 2-3), 
wherein the machine room comprises: 
a suction portion (Fig. 2: #30 points to the suction port) provided in front of the main body to suction outside air into the machine room (see arrows indicating airflow in Fig. 2); 
a discharge portion provided in front of the main body to discharge the suctioned air from the machine room (see arrows indicating airflow in Fig. 2); 
a guide wall (made by the combination of the baffle #84 along with strip #86, the wall on which the spider support #68 is mounted on, and the wall having rubber #58; Fig. 2-3) to separate the installation space into a first space in which the condenser is installed, and a second space in which the compressor is installed (best seen in Fig. 2); and 
a condensation fan #72 installed at the guide wall (Fig. 2-3),
wherein the condenser is provided in a front portion of the first space (see Fig. 2: when the front portion of the first space is selected to comprise more than half of the illustrated width, the condenser is clearly provided in a front portion of the first space. Also see alternate rejection below), and a defrosting water tray #94 is provided at a rear of the condenser (with respect to airflow direction, defrosting water tray #94 is provided at a rear of the condenser. Also see alternate rejection below), and 
wherein the condensation fan is disposed on one side of the defrost water tray (see Fig. 2). 

To the extent that applicant submits that the condenser is not provided in a front portion of the first space; Jeong teaches wherein a condenser #15 provided in a front portion of the machine room (see at least Fig. 3).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have made the apparatus of Robert with the condenser provided in a front portion of the first space, in a similar manner as taught by Jeong.

One of ordinary skills would have recognized that doing so would have facilitated access to the condenser for service and repairs.

To the extent that applicant submits that the defrosting water tray #94 is not provided at a rear of the condenser, Jeong further teaches wherein a defrosting water tray #33 is provided at a rear of the condenser #15 (both with respect to airflow direction and front-rear orientation of the refrigerator. See Fig. 2), wherein the condensation fan is disposed on one side of the defrost water tray (see Fig. 3).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have made the apparatus of Robert with the defrosting water tray provided at a rear of the condenser, in a similar manner as taught by Jeong.

One of ordinary skills would have recognized that doing so would have allowed for the refrigerant pipe to evaporate defrost water; thereby, reducing the amount of man hours required to maintain the refrigerator; such as eliminating the need to manually empty out the defrost tray.

To the extent that applicant maintains the position that the refrigerator of Robert may not be referred to as an under counter type refrigerator; Rand teaches that utilizing a refrigerator under a counter is a known practice of the prior art (see col. 1, L 51-53).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have made the apparatus of Robert an under counter type refrigerator as taught by Rand.

One of ordinary skills would have recognized that doing so would have allowed the device to be employed in confined environments such as mobile homes or small apartments; or to be employed for small scale applications; thereby, making the device more efficient for its intended use.

Robert does not specifically disclose wherein a main body #20 defines at least one of a first and second storage compartments.

Nonetheless, Rand further teaches that it is known to provide an under counter refrigerator with a first and second storage compartments #38 and #40 (see at least Fig. 2 and col. 4, L 50-65).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert with the main body defining at least one of a first and second storage compartments as taught by Rand.

One of ordinary skills would have recognized that doing so would have improved the serviceability of the refrigerator; at least by virtue of the refrigerator being capable of refrigerating items in one of its compartments and making ice in the other one of its compartments as suggested by Rand (col. 4, L 50-65).

Regarding claim 2:
Robert as modified discloses all the limitations.
Robert further discloses wherein the machine room comprises a lower plate (see Fig. 3, plate on which condensate pan #94 rest) and side plates #22 disposed at both sides of the lower plate, the installation space is defined by the lower plate and the side plates, and the guide wall protrudes upward from the lower plate between the side plates and extends backward from a front portion of the machine room (see Fig. 1-3). 

Regarding claim 3:
Robert as modified discloses all the limitations.
Robert further discloses wherein the guide wall extends to the rear from a front portion of the lower plate and is connected to the condensation fan (these elements are structurally connected), to partition the first and second spaces in the left and right direction (best seen in Fig. 2), and the first space defines a rear space of the suction portion, and the second space defines a rear space of the discharge portion (see baffle #84, the wall on which the spider support #68 is mounted on, and the interconnecting structures thereof Fig. 2). 

Regarding claim 9:
Robert as modified discloses all the limitations, except for a tray pipe provided in the defrosting water tray and through which a refrigerant compressed in the compressor flows.

Jeong further teaches a tray pipe #37 provided in the defrosting water tray and through which a refrigerant compressed in the compressor flows (see at least Fig. 3).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have made the apparatus of Robert as modified with a tray pipe provided in the defrosting water tray and through which a refrigerant compressed in the compressor flows, in a similar manner as taught by Jeong.

One of ordinary skills would have recognized that doing so would have allowed for the refrigerant pipe to evaporate defrost water; thereby, reducing the amount of man hours required to maintain the refrigerator; such as eliminating the need to manually empty out the defrost tray.

Regarding claim 10:
Robert further discloses wherein the machine room further comprises a control box (either one of #96 or #98), and the control box is disposed in front of the compressor (with respect to a user in front of the refrigerator, the control box is disposed in front of the compressor). 

Robert as modified does not disclose wherein the control box is installed in the second space such that the suctioned air passes through the control box to cool the control box and then be discharged from a front side of the machine room through the discharge portion.

Nonetheless, the examiner submits that arranging the control box a such is recognized as a matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Thus, as per MPEP 2144.04, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with the control box installed in the second space such that the suctioned air passes through the control box to cool the control box and then be discharged from a front side of the machine room through the discharge portion.

One of ordinary skills would have recognized that doing so would have facilitated access to the control box; at least by providing the control box in an area already frequently access (to empty the drain pan #94); thereby, enabling easy servicing or replacement of the control box in case of failure. 

Regarding claim 13:
Robert as modified discloses all the limitations.
Robert further discloses a suction passage of the condensation fan, which is defined in the first space; and a discharge passage of the condensation fan, which is defined in the second space, wherein the condensation fan is disposed to be inclined with respect to the suction passage or the discharge passage (see Fig. 2). 

Regarding claim 14:
Robert as modified discloses all the limitations.
Robert further discloses wherein the machine room comprises a front surface and a rear surface, and the suction passage and the discharge passage are defined from the front surface towards the rear surface (see Fig. 1-2). 

Regarding claim 15:
Robert as modified discloses all the limitations.
Robert further discloses wherein an extension line perpendicular to an axial line of the condensation fan is inclined at a predetermined angle with respect to the rear surface (see Fig. 2). 

Regarding claim 20:
Robert as modified discloses all the limitations.
Robert as modified discloses wherein at least one of the first and second storage compartments comprises a convertible storage compartment in which food is stored in a frozen or refrigerated state (see rejection of claim 1).

Claim(s) 11-12 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Jeong (US 7987684 B2) and Rand (US 7062936 B2); and further in view Hell (US 7886559 B2).

Regarding claim 11-12:
Robert further discloses wherein the main body comprises an inner case defining inner walls of the at least one of the first and second storage compartments, an outer case defining an outer appearance, and an insulator provided between the inner case and the outer case (these features are partially illustrated in Fig. 3). 

Robert as modified does not disclose a wall condenser through which a refrigerant condensed in the condenser flows; wherein the wall condenser is embedded in the insulator and comprises a portion disposed in a sidewall of the main body; wherein the wall condenser comprises: a first condensation portion provided at a front surface of the main body; and second and third condensation portions provided at both sides of the first condensation portion to extend to be bent in the vertical direction. 

In the same field of endeavor; Hell teaches that in order to effectively discharge heat from the condenser of a refrigerator, it is known to provide the condenser embedded in the insulator (see at least Fig. 2, col. 3, L 45-55).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Robert as modified with the condenser embedded in all possible portions of the thermal insulation layer of the refrigerator, including the claimed portions recited in the claims above.

One of ordinary skills would have recognized that doing so would have effectively discharge heat from the condenser of the refrigerator as suggested by Hell (col. 3, L 45-55); thereby, reducing energy consumption of the device.

Claim(s) 16 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Jeong (US 7987684 B2) and Rand (US 7062936 B2); and further in view Oh (US 20120125038 A1).

Regarding claim 16:
Robert as modified discloses all the limitations; except for wherein the predetermined angle is in a range of about 35 degree to about 55 degree. 

Oh teaches the angle of a condensation fan in the machine compartment is a result effective variable that optimizes heat radiation (see at least Fig. 2-3; [0090-0092]).

This is strong evidence that modifying Robert as modified with the teachings of Oh would produce predictable result (e.g. optimizing heat radiation).

Since it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929)); it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the system of Robert as modified with the predetermined angle being in a range of about 35 degree to about 55 degree. 

One on ordinary skill in the art would have recognized that doing so would have yielded the predictable result of optimizing heat radiation from the condenser.

Claim(s) 17 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Jeong (US 7987684 B2) and Rand (US 7062936 B2); and further in view Kendall (US 20180031310 A1).

Regarding claim 17:
Robert as modified discloses all the limitations; except for a lighting provided inside the main body; and a proximity sensor to sense a user's access of the under counter type refrigerator, wherein a turn-on operation of the lighting is performed based on the sensing through the proximity sensor. 

Nonetheless, Kendall teaches that it is known to provide a refrigerator with a lighting provided inside the main body; and a proximity sensor to sense a user's access of the refrigerator, wherein a turn-on operation of the lighting is performed based on the sensing through the proximity sensor (see at least last sentence of [0108]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the system of Robert as modified with the claimed arrangement above.

One on ordinary skill in the art would have recognized that doing so would have eased operation of the refrigerator; at least by not manually illuminating the refrigerator.

Claim(s) 18-19 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Robert (US 3162023 A) in view of Jeong (US 7987684 B2) and Rand (US 7062936 B2); and further in view Lafond (US 20110148567 A1).

Regarding claims 18-19:
Robert further discloses a door #34 provided to be openable in front of the main body.

Robert as modified does not discloses a drawer provided to be withdrawable from the front of the main body, and a touch sensor, wherein the door and the drawer are movable by manipulation of the touch sensor; and a shelf provided inside the main body, and a touch sensor, wherein the shelf is provided to be withdrawable by manipulation of the touch sensor. 
 
By official notice, the examiner submits that it is known to provide drawer (also referable to as shelf) in a refrigerator.

Lafond teaches a drawer/shelf #20 provided to be withdrawable by manipulation of a touch sensor #24 ([0013]), and a door of a refrigerator movable by manipulation of a touch sensor #28 ([0023]).

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the system of Robert as modified with the claimed arrangement above.

One on ordinary skill in the art would have recognized that doing so would have allowed monitoring of the refrigerator as suggested by Lafond (abstract).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Robert in view of Jeong to incorporate the features of these claims. Especially since it would require a substantial reconstruction and redesign of the elements shown in Robert.

Response to Arguments
Applicant’s arguments filed on 06/17/2022 have been considered.

The amendments have not completely overcome the 112(b) rejections. See 112 section above for more details.

Applicant’s arguments regarding the rejection of claim 1 under 103 is moot, as the arguments do not apply to the new combination of references applied in the rejection of claim 1.

As pointed out above, the features of claim 1 remain unpatentable over the combination of Robert and Jeong. Jeong clearly teaches the arrangement of a guide wall to separate the installation space into two spaces, with a condensation fan installed at the guide wall, wherein the condenser is provided in a front portion of the first space, and a defrosting water tray is provided at a rear of the condenser, and wherein the condensation fan is disposed on one side of the defrost water tray. An ordinary skill artisan would be motivated to modify the disclosure of Robert with the teachings of Jeong, with the benefit of at least evaporating the defrost water in the water tray.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763